KIRSHBAUM, Justice,
dissenting:
I respectfully dissent. I find no indication, by express language or by implication, in Arapahoe County District Court Local Rule VII that a party who has timely demanded a jury trial is required to pay the requisite jury fee at the time such demand is made. According to the rule, the fee must simply be paid “in advance.” In the absence of any suggestion of delay or of prejudice to the opposing party, petitioner s payment of such fee in advance of the commencement of trial satisfies the spirit as well as the letter of this local rule. See, e.g., Ledman v. G.A.C. Finance Corp., 213 A.2d 246 (D.C.App.1965); see also, e.g., Holrod Assoc. v. Tomanovitz, 117 Misc.2d 371, 458 N.Y.S.2d 156 (N.Y.City Civ.Ct. 1982). Therefore, I would make our rule absolute and direct respondent district court to proceed to a jury trial.
I am authorized to state that Justice NEIGHBORS joins in this dissent.